Citation Nr: 9925853	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

3.  Entitlement to service connection for alcohol and 
substance abuse, to include service connection secondary to 
service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran had active service from July 1972 to April 1974.  

The appeal arises from a rating decision dated in September 
1992 in which the Regional Office (RO) determined that a 
claim for entitlement to service connection for asthma had 
not been reopened and denied service connection for an 
acquired psychiatric disorder and alcoholism.  The veteran 
perfected an appeal of that decision, and the Board of 
Veterans' Appeals (Board) remanded the case in March 1996.  

In May 1996, the veteran presented a claim for increased 
hardship exclusion due to increased expenses.  He had been 
granted a hardship exclusion of $12, 334, effective May 1, 
1996.  A June 1996 administrative decision by the RO denied 
the veteran's request for an increased hardship exclusion for 
the purposes of disability pension benefits; and the veteran 
subsequently perfected an appeal of that decision.                              
The Board remanded the case again in June 1997 for additional 
development and to clarify representation.  In July 1997, the 
veteran appointed the American Legion as his representative.  

In his substantive appeal for the issue of entitlement to an 
increased hardship exclusion of his child's income for the 
purposes of disability pension benefits, the veteran 
indicated that the only expense he disagreed with was the 
$250 a month car payment to his mother.  In January 1998, the 
RO informed the veteran that he had been granted an increased 
hardship award of $14,621, effective June 1, 1996.  The RO 
noted that the award was based on a $291 monthly automobile 
expense for the car he had purchased in his mother's name in 
May 1996.  The RO also notified the veteran that the award 
constituted a full grant of benefits sought on appeal; and no 
correspondence from the veteran regarding the January 1998 
award of an increased hardship exclusion has been received.  
Under the circumstances, the Board finds that the issues on 
appeal are those listed on the previous page.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, which is causally related to service or to any 
incident or event therein.  

2.  All relevant information necessary for an equitable 
disposition of the claim for entitlement to service 
connection for post-traumatic stress disorder has been 
developed.  

3.  The veteran has post-traumatic stress disorder as a 
result of events which occurred in service.  

4.  An unappealed rating decision in September 1990 denied 
service connection for asthma.  

5.  Additional evidence received after the September 1990 
rating decision presents information which was not of record 
at the time of the rating decision, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

6.  No competent medical evidence is of record that would 
establish that the veteran currently has asthma which is 
causally related to service or to any incident or event 
therein, or which underwent an increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder, other than post-
traumatic stress disorder, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

3.  The evidence received since the final September 1990 
rating decision which denied service connection for asthma is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

4.  The veteran's claim for entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Acquired Psychiatric Disorder, 
Other Than Post-traumatic Stress Disorder

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board also 
notes that personality disorders are not diseases or injuries 
within the meaning of the applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(d) (1998).  

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The service medical records show no treatment for a 
psychiatric disorder, and the veteran's separation medical 
examination included a normal psychiatric evaluation.  The 
claims file includes competent evidence of psychiatric 
diagnoses, other than post-traumatic stress disorder, after 
service.  Those diagnoses include anxiety depression in a May 
1996 VA outpatient treatment record, depressive disorder in 
the report of a VA examination in January 1996, probable 
personality disorder in March 1993, adjustment disorder with 
mixed emotional features while being treated at a private 
facility beginning in 1984, mixed personality disorder in 
September 1987, dysthymic disorder at a March 1998 VA 
examination, and panic anxiety disorder with agoraphobia in a 
VA psychiatric progress report dated in February 1999.  

However, the veteran has submitted no competent evidence 
tending to show that he currently has an acquired psychiatric 
disorder, other than post-traumatic stress disorder, related 
to service.  Therefore, the Board finds that the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder, is not 
well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for the disability at 
issue in this case.  Under the circumstances, the VA has no 
further duty to assist the veteran in developing a well-
grounded claim for entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, the Board notes that the RO's failure to find the 
claim for entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder, not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  Post-traumatic Stress Disorder

In light of the evidence discussed below, the Board finds 
that the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy, 1 Vet. App. 78.  The Board further 
finds that the VA has met its duty to assist in developing 
the facts pertinent to the veteran's claim.  38 U.S.C.A. 
§ 5107.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R.  3.304(f).  With 
regard to the second element, the validity of the averred 
stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991). 
The U.S. Court of Appeals for Veterans Claims (Court) (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that when a veteran is found to have served 
in a combat situation, stressors related to that combat 
experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.  To determine if a veteran has 
been in combat situations, service department records and 
combat citations will be accepted as proof of combat service.  
38 C.F.R. § 3.304(f).  In this case, there is no evidence 
that the veteran engaged is combat, nor does he contend that 
such was the case.  Moreover, there is no probative evidence 
that the veteran served in Vietnam.  

The veteran contends that his inservice stressors include 
receiving a "Dear John" letter from his wife who 
subsequently divorced him, racist treatment from other 
members of the military, including superiors, and an incident 
in which he was accused of marijuana procession and beaten by 
military police.  

The veteran asserts that, while he had psychiatric symptoms 
prior to 1984, he was first diagnosed with a psychiatric 
disorder in 1984.  Records from a private mental health 
facility dated from 1984 to 1987 show that the veteran's 
final diagnosis was adjustment disorder with mixed emotional 
features.  

The veteran underwent a VA psychiatric examination in 
September 1993 for the purpose of determining whether he had 
post-traumatic stress disorder.  The diagnoses included 
organic brain disorder secondary to multiple substance abuse.  
Significantly, the examiner related that there seemed to be 
no basis for a diagnosis of post-traumatic stress disorder 
and that there seemed to be no indication that the veteran 
suffered from a mental disorder, other than substance abuse 
which began during military service.  The examiner added that 
a precise diagnosis would require obtaining clinical and 
claims file records but that it seemed unlikely that such 
records would affect the examiner's conclusion.  

In January 1996, a VA psychiatrist examined the veteran and 
related that the veteran's primary difficulty seemed to be 
related to alcohol and other substance abuse.  The examiner 
added that his performance on mental status examination could 
be explained either by organic deficits due to substance 
abuse or poor effort and that the latter explanation would be 
more consistent with his general appearance and behavior 
during the interview.  The examiner also related that the 
veteran should be scheduled for neuropsychological testing.  

The veteran underwent a VA psychiatric examination in April 
1996.  That examiner reported that while the veteran clearly 
had difficulty tolerating the authoritarian atmosphere in the 
military and had personal problems while on active duty, he 
did not appear to have experienced events which would account 
for post-traumatic stress disorder as such.  That examiner 
reported that the veteran apparently turned to alcohol and 
other substance abuse in coping with stress and this led to 
an escalation of his difficulties.  There was no evidence 
that a depressive disorder or other major psychiatric 
disorder preceded his substance abuse and that the continued 
abuse of alcohol and other substances could account for most 
of his difficulties in readjusting after military life.  

A private psychologist diagnosed post-traumatic stress 
disorder in August 1994; and that examiner found no evidence 
of exaggeration or malingering.  In a letter dated in June 
1997, a private counselor related that she began seeing the 
veteran in 1992 for problems related to dysthymia and alcohol 
and drug abuse.  She reported that she continued to see the 
veteran until 1996 and it became apparent to her that the 
veteran suffered from post-traumatic stress disorder related 
to his military service and trauma he suffered while in the 
military.  She did not specify any stressors at that time.  
In February 1996, however, the same counselor related that 
the veteran had post-traumatic stress disorder due to traumas 
in the military in which he was allegedly attacked by 
military police and he lost his wife and children though 
divorce while serving in Korea.  

In January 1998, a VA readjustment counseling therapist 
administered psychological tests and interviewed the veteran.  
The therapist's conclusion was that the veteran exhibited 
many of the symptoms of post-traumatic stress disorder and 
that events that occurred during service appeared to have had 
a significant impact upon his psychological functioning after 
the military.  

The veteran was also examined by a VA psychiatrist in January 
1998.  According to the examination report, one of the 
veteran's traumatic events in service involved his being 
attacked by military police and them knocking him on the side 
of the head.  The examining physician reviewed the claims 
file and related "[b]ased on the above examination, I 
believe the stressor as described is exceptional[] enough and 
the symptoms meet [the] full criteria of [a] diagnosis of 
post-traumatic stress disorder based on DSM-IV."  

Subsequent to the January 1998 VA psychiatric examination, 
records from the U.S. Army Criminal Records Center were 
received in May 1998.  While not every detail of the incident 
involving military police, as reported by the veteran, has 
been verified and the information contained in the records 
from the U.S. Army Criminal Records Center is privileged, the 
Board finds sufficient information has been obtained with 
which to verify that the incident with the military police 
occurred.  The Board also notes that a service medical record 
dated in September 1973 shows that the veteran complained of 
a blow to the head from military police two days before.  
Thus, at least one of the incidents on which it appears 
diagnoses of post-traumatic stress disorder have been based 
has been verified.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran currently has post-traumatic 
stress disorder as a result of an event in service.  
Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding in order to try to obtain additional evidence would 
not be in the best interests of the veteran.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 5107(b).  

III.  Asthma

In a rating decision dated in September 1990, the RO denied 
service connection for asthma.  Additionally, notice of that 
decision and of the right to appeal said decision was sent to 
the veteran in September 1990; and a notice of disagreement 
was not received from the veteran or his representative within 
one year of the date of such notice.  Therefore, the Board 
finds that the September 1990 rating decision is final.  
38 U.S.C.A. § 7105.

Additionally, reopening a claim for service connection which 
has been previously and finally disallowed requires that new 
and material evidence be received since the last final 
disallowance of that claim regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination that no new 
and material evidence had been received to reopen the claim 
since an even earlier final disallowance of the claim.  Evans 
v. Brown, 9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Also, additional evidence is presumed credible for the 
purposes of evaluating whether such evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or if clear and unmistakable evidence demonstrates that the 
injury or the disease existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 1991).  Additionally, a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Both the statute and 
judicial interpretation of the statute emphasize the fact 
that the presumption of aggravation is not applicable unless 
the preservice disability underwent an increase in severity 
during service.  See Paulson v. Brown, 7 Vet. App. 466 
(1995); Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991). The determination 
of whether a preexisting disability was aggravated by service 
is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1993).

It appears that the RO, in September 1990, determined that 
asthma existed before service with no aggravation shown 
during service.  Thus, the RO essentially determined that 
asthma clearly and unmistakably existed prior to service and 
did not undergo an increase in severity in service.  

The evidence of record at the time of the September 1990 
rating decision included the service medical records.  Those 
records show that the veteran was examined in July 1972.  At 
that time, it was noted that the veteran had a past history 
of asthma and that there was no evidence of asthma at that 
time.  The remaining service medical records include no 
evidence of asthma, and the report of the separation medical 
examination performed in March 1974 shows that clinical 
evaluation of the lungs and chest was normal.  

Thus, at the time of the September 1990 rating decision, 
there was objective evidence contemporaneous with service 
that the veteran reported having asthma prior to service and 
no probative evidence of an increase in the severity of 
asthma during service. 

The evidence received since the September 1990 rating 
decision includes a VA hospital record dated in March 1981 
which shows that the veteran reported a history of childhood 
asthma that had improved by age 13 and that the veteran's 
asthmatic condition had recurred recently requiring 
treatment.  Additionally, the report of a VA medical 
examination in September 1993 includes the diagnosis of 
asthma by history.  The veteran has also presented hearing 
testimony since September 1990.  At a RO hearing held in 
August 1994, the veteran testified that he had no trouble 
with asthma in high school and that he played sports during 
high school.  He also testified that he had a couple of 
asthma attacks while in service and that his asthma became 
worse in service.  

Additionally, a VA medical record dated in July 1997 shows 
that the veteran reported a history of asthma in childhood 
which he "outgrew" and related having had no problems until 
his service in Korea.  According to the veteran, he was 
treated in Korea with an oral inhaler.  He also related that 
he noted much less exercise tolerance after service in 1974 
and that he had been treated more regularly for asthma during 
the previous ten years.  The examiner related:

Based on the patient['s] history of exercise 
limitation and the frequency of nocturnal symptoms, 
he has mild to moderate persisten[t] asthma, Step 3 
or 2.  With his history of childhood asthma, this 
most likely represents the natural progression of 
his disease.  There was insufficient documentation 
for me to make a judgment as to whether there was a 
significant problem with asthma while he was in the 
service.  His discharge physical was not available 
to me today.  

The Board finds that the evidence submitted since the 
September 1990 rating decision which denied service 
connection for asthma presents information which was not of 
record in September 1990, bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, reopening the 
veteran's claim for entitlement to service connection for 
asthma is warranted; and the petition to reopen that claim is 
granted.  The Board must now determine whether the veteran's 
claim for entitlement to service connection for asthma is 
well-grounded.  

While the veteran contends that service aggravated his 
asthma, he has submitted no competent evidence tending to 
show that asthma underwent an increase in severity during 
service.  Moreover, the service medical records show no such 
increase and there is competent medical evidence after 
service which is against finding that such an increase 
occurred.  The July 1997 VA examiner related that the 
veteran's condition most likely represented the natural 
progression of asthma which started in childhood.  While the 
examiner related that there was insufficient documentation to 
make a judgment as to whether there was a significant problem 
with asthma in service and reported that the veteran's 
discharge physical was not available, the Board points out 
that the report of the veteran's discharge medical 
examination included a normal clinical evaluation of the 
lungs and chest and included no finding of asthma.  Thus, it 
is reasonable to conclude that that report would not lead the 
July 1997 VA examiner to conclude that asthma became worse in 
service. 

As discussed above, since the veteran has not met the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that a claim for service 
connection benefits is well-grounded, the VA has no duty to 
assist him in developing facts pertinent to such claim and 
the appeal of that claim must fail.  38 U.S.C.A. § 5107; 
Murphy, 1 Vet. App. at 81.  Additionally, the veteran has not 
reported that any competent evidence exists that if obtained 
would establish a well-grounded claim for entitlement to 
service connection for asthma.  Robinette, 8 Vet. App. 69.  


ORDER

The appeal of the claim for entitlement to service connection 
for an acquired psychiatric disorder, other than post-
traumatic stress disorder, is denied.  

Service connection for post-traumatic stress disorder is 
granted.  

The petition to reopen the claim for entitlement to service 
connection for asthma is granted, and the appeal of the claim 
for entitlement to service connection for asthma is denied.  



	(CONTINUED ON NEXT PAGE)
REMAND

The veteran contends that his alcohol and substance abuse 
began while he was in service.  The Board notes that no 
compensation shall be paid if the disability is the result of 
the veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 1991); 38 C.F.R. § 3.301 (1998).  The Court has 
directed that "primary service connection for alcohol and 
drug abuse is specifically precluded because it is considered 
to be 'willful misconduct.'"  Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); see also VAOPGCPREC 2-98 (Feb 10, 1998).  
The Court has further clarified that payment of VA disability 
compensation is prohibited for disabilities which are the 
result of alcohol or substance abuse whether based on direct 
service connection or on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) (1998).  Barela v. West, 
11 Vet. App. 280 (1998).

Additionally, prior to the Board granting service-connected 
for post-traumatic stress disorder, the veteran also asserted 
that his alcohol and drug abuse were secondary to his 
service-connected psychiatric disorder.  In Barela, the Court 
also held that an award of service connection for alcohol and 
drug dependence, claimed as secondary to a service-connected 
disorder, was not prohibited for purposes of VA benefits 
other than compensation.  38 C.F.R. § 3.310(a) (1998); 
VAOPGCPREC 2-98.  In light of the Board decision to granted 
service connection for post-traumatic stress disorder, a 
psychiatric disorder, and the Court's decision in Barela, the 
RO should consider the issue of entitlement to service 
connection for alcohol and substance abuse secondary to the 
veteran's service-connected post-traumatic stress disorder.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure due process, the case is REMANDED to the RO for 
the following action: 

The RO should consider the issue of 
entitlement to service connection for 
alcohol and substance abuse secondary to 
the veteran's service-connected post-
traumatic stress disorder in light of 
Barela v. West, 11 Vet. App. 280 (1998).  
If the issue remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

